241 S.W.3d 830 (2007)
Lee SIGGERS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 88743.
Missouri Court of Appeals, Eastern District, Division Two.
November 20, 2007.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Daniel Neal McPherson, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., NANNETTE A. BAKER, J.
Prior report: 165 S.W.3d 584.

ORDER
PER CURIAM.
Lee Siggers ("Movant") appeals from the motion court's denial of his Rule 29.15 motion after a jury verdict convicting him of one count of forcible rape, in violation of Section 566.030 RSMo 2000,[1] two counts of forcible sodomy, in violation of Section 566.060 and one count of kidnapping, in violation of Section 565.110. Movant was sentenced as a persistent offender to three consecutive life sentences, plus a consecutive *831 fifteen-year sentence. Movant appeals the judgment denying his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be Without merit. No error of law appears, An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.